Citation Nr: 0405608	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  00-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of an overpayment of death pension 
benefits, in the calculated amount of $5,484.00.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to 
January 1965.  He also had approximately 3 years and 6 months 
of prior active duty.  He died in June 1996.  The appellant 
is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Houston, Texas.  A review of the record discloses that the 
appellant was assessed with an overpayment in the calculated 
amount of $10,968.00 in 1999.  In the October 1999 decision, 
the appellant's request for waiver of this overpayment was 
granted, in part, and denied in part.  In that decision, a 
waiver was granted with respect to $5,484.00 of the total 
indebtedness.  The appellant is seeking waiver of the 
remainder of the indebtedness, in the amount of $5,484.00.  
This case was remanded for further development in October 
2003, and has been returned for further appellate review.

A portion of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  In July 1998, the appellant was granted death pension 
benefits effective March 1997.  The appellant was notified by 
VA at the time of her obligation to immediately notify VA of 
any change in income or net worth.

2.  In May 1999, the appellant was informed that her pension 
was being terminated, effective March 1997, due to excessive 
net worth, creating an overpayment of $10,968.00.

3.  An October 1999 decision waived half of this overpayment, 
resulting in a reduced overpayment of $5,484.

4.  The appellant's failure to properly fill in VA forms is 
not shown by the evidence of record to constitute fraud, 
misrepresentation of a material fact, or bad faith.


CONCLUSION OF LAW

The overpayment of death pension benefits in the reported 
remaining unwaivered amount of $5,484.00 was not created 
through fraud, misrepresentation of a material fact, or bad 
faith on the part of the appellant.  38 U.S.C.A. 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran died in June 1996.  The appellant is the 
veteran's widow.  After applying for a death pension in 
February 1997, the appellant began receiving a death pension 
benefits in July 1998, effective March 1997.  In May 1999, 
after receiving further correspondence from the appellant, 
she was informed that her pension was being terminated, 
effective March 1997, due to excessive net worth.  This 
determination resulted in an overpayment of $10,968.00.  In 
an October 1999 decision the Committee on Waivers and 
Compromised (COWC) waived half of this overpayment, resulting 
in a reduced overpayment of $5,484.  This decision was based 
on findings that there was no fraud, misrepresentation, or 
bad faith on the part of the appellant in this case, but 
that, although the appellant was not totally at fault in the 
creation of this debt, requiring the appellant to pay only 
half of the debt would not seriously impair her ability to 
provide basic necessities for herself, and that the appellant 
was unjustly enriched when receiving benefits payable based 
upon incorrect income information, including her unreported 
net worth.  

The appellant has continuously argued that she was never 
initially told that she needed to report her net worth for a 
pension determination, and that she also felt that she should 
not have to use her saved money for living expenses.  The 
appellant has indicated several times that she was told by 
officials of the Texas Veterans Commission that she did not 
need to report her net worth to the RO for pension purposes, 
and therefore did not do so.  She also indicated that she was 
not initially asked about her net worth by the RO, who she 
indicated also helped her fill out the necessary forms to 
obtain this pension, so she did not initially report it to 
the RO.

Further records appear to indicate that the appellant failed 
to report monthly annuity income.  The appellant also 
indicated that she was advised by RO personnel or personnel 
of the Texas Veterans Commission that she was not required to 
report this as income either.

Analysis

The provisions of 38 U.S.C.A. 5302(c) (West 1991), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2003), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non- 
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2003).

The evidence indicates that the appellant was given written 
instructions regarding filing for pension benefits, and 
correctly reporting income.  However, the appellant has 
continuously and consistently reported that she was given 
incorrect information from both personnel at the RO, and 
personnel at the Texas Veterans Commission, in regards to 
filling out the forms relevant to this claim.

After a thorough review of the evidence of record, and the 
statements by the appellant, and resolving all doubt in favor 
of the appellant, it is the opinion of the Board that the 
evidence is insufficient to establish fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
she may not be found at fault in its creation, but merely 
indicates that the action, which led to its creation, does 
not meet the high degree of impropriety as to constitute 
fraud, misrepresentation, or bad faith.  Therefore, the 
waiver is not precluded under the provision set forth in 38 
U.S.C.A. § 5302(a).


ORDER

Waiver of the indebtedness is not precluded by fraud, 
misrepresentation, or bad faith, and to this extent only the 
appeal is granted.


REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by fraud, misrepresentation or bad 
faith, the application of the standard of equity and good 
conscience must be considered.

The applicable law provides that there shall be no recovery 
of payments or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  As set 
forth in 38 C.F.R. § 1.965(a) (2003), in making this 
determination, consideration will be given to the following 
elements which are not intended to be all-inclusive:

(1) Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

A review of the evidence reflects that the most recent 
financial status report on file is dated in 1999.  In 
November 2003 the RO in conjunction with an October 2003 
Board Remand requested the appellant to complete a current 
financial status report. In response, the appellant indicated 
that she did not understand why current financial information 
was necessary to the adjudication of her case and did not 
comply with the RO's request.  The Board would like to 
explain to the appellant that one of the factors in 
considering whether a waiver of overpayment should be granted 
is her current financial status.  
 
Accordingly, this case is REMANDED for the following:
	
1.  The appellant should again be 
furnished a Financial Status Report for 
her completion.  The RO is requested to 
explain to the appellant the need for 
current financial information with regard 
to her claim.

2.   Thereafter, after a response from 
the appellant has been received, the RO 
should readjudicate this claim on the 
basis of whether collection of the debt 
would violate the principles of equity 
and good conscience.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response

Thereafter, the case should be returned to the Board, if in 
order. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



